Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 10, in line 1, “a SD card reader” should read “the card reader”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  It is not clear where a SD card reader is located within the housing and how it functions with the remaining elements in the housing according to the claim language. For examination purposes the examiner understands a SD card reader to be located at the bottom portion of the housing (16 in Fig. 2).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 5, lines 1-2, “a cutout provided on the front portion of the housing”;
Claim 5, line 2, “a level of liquid”;
Claim 6, line 2, “a liquid”;
Claim 10, line 2, “a cellphone”.
No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “a cutout or window section 16 is provided on a front panel 8 of the housing” (paragraph [0014] of the applicant’s originally filed specification) and “The bottom portion 16 of the housing”  (paragraph [0024] of the applicant’s originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, Jr. (US 10,598,685 B2) in view of Flood et al. (US 10,638,768 B2).  
              With respect to independent Claim 1, Ferrara, Jr. disclose(s): A wind direction indicator (Fig. 1) comprising: a housing (44 in Fig. 8); a smoke generator (18 in Fig. 8) and a SD card reader located within the housing (Ferrara, Jr.  teach(es) a wind direction indicator [Fig. 1], but do(es) not appear to teach a SD card reader.  However, this functionality is taught in Flood et al. as explained below).
                Regarding Claim 1, Ferrara, Jr. fail(s) to disclose the following italicized portion of Claim 1:  a SD card reader located within the housing.
                However, Flood et al. teach(es): an indicator (Fig. 1) including a SD card reader located within the housing (74 in Fig. 1).  Utilizing a SD card reader allows for storage of information of activity of the indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ferrara, Jr., with the teachings of Flood et al., for the purpose of allowing for storage of information of activity of the indicator.



With respect to Claim 2, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): wherein the housing includes an inclined portion between a top and a first side portion (35 in Fig. 7 of Ferrara, Jr.), a switch being mounted on the inclined portion (20 in Fig. 7 of Ferrara, Jr.), and an air pump being mounted on a second side portion (14 in Fig. 8 of Ferrara, Jr.), whereby the wind indicator may be actuated by a user's thumb and trigger finger (Fig. 8 of Ferrara, Jr.).

With respect to Claim 3, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): including a pocket positioned within the housing (40 in Fig. 8 of Ferrara, Jr.), the smoke generator being removably secured in the pocket (Fig. 8 of Ferrara, Jr.).

With respect to Claim 4, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): further Including one or more lights mounted on a top of the housing for illuminating the smoke as it is generated (column 8, lines 27-29 of Ferrara, Jr.).

With respect to Claim 6, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): wherein the smoke generator futher includes a fibrous mass and a liquid impregnated within the fibrous mass (column 4, lines 41-43 of Ferrara, Jr.).

With respect to Claim 7, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): further including a battery (12 in Fig. 8 of Ferrara, Jr.).
With respect to Claim 8, Ferrara, Jr. and Flood et al. teach(es) the indicator of independent Claim 1.  Ferrara, Jr. and Flood et al. further disclose(s): further inching a charging cutout in the housing for permitting a charging cable to be connected to a charging connector in the housing (102 in Fig. 10A of Flood et al.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, Jr. and Flood et al. further in view of Pea Soup Ltd (Non Patent Literature (NPL) - The Smoke Machine Specialists, 06 July 2014). 
                Regarding Claim 5, Ferrara, Jr. and Flood et al. disclose(s) the indicator of independent Claim 1.
Ferrara, Jr. and Flood et al. fail(s) to disclose: including a cutout provided on the front portion of the housing of viewing a level of a liquid contained within the smoke generator.
However, Pea Soup Ltd. teach(es) an indicator including: including a cutout provided on the front portion of the housing of viewing a level of a liquid contained within the smoke generator (cutout for the liquid level as seen in fluid tank portion of the image of “Tiny FX Compact Smoke Generator”). Utilizing a cutout for viewing a liquid level allows for a convenient and simple visual indication of the liquid level to the user of the indicator. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ferrara, Jr. and Flood et al., with the teachings of Pea Soup Ltd., for the purpose of allowing for convenience and simple visual indication of the liquid level to the user of the indicator.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara, Jr. and Flood et al. further in view of Stamatatos et al. (US 7,878,678 B1). 
                Regarding Claim 9, Ferrara, Jr. and Flood et al. disclose(s) the indicator of Claim 8.
Ferrara, Jr. and Flood et al. fail(s) to disclose: including a power outlet cutout provided in the housing for allowing a power outlet cable to be connected to a power out connector in the housing.
However, Stamatatos et al. teach(es) an indicator including: including a power outlet cutout provided in the housing for allowing a power outlet cable to be connected to a power out connector in the housing (66 in Fig. 5). Utilizing a cutout for a power outlet cable allows increased security in providing additional power to the indicator. 
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ferrara, Jr. and Flood et al., with the teachings of Stamatatos et al., for the purpose of allowing for increased security in providing additional power to the indicator.

	Regarding Claim 10, Ferrara, Jr. and Flood et al. disclose(s) the indicator of Claim 9.
Ferrara, Jr. and Flood et al. further disclose(s): including a SD card reader (74 in Fig. 1 of Flood et al.), a microprocessor (70 in Fig. 1 of Flood et al.) and a transmitter for transmitting images from the SD card reader to a cellphone (94 in Fig. 1 of Flood et al.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-7 of U.S. Patent No. 9,841,433 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  The limitations as stated in Claim(s) 1-7 of this application are already indicated in the combination of Claim(s) 1-7 of U.S. Patent No. 9,841,433 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  
	Claim(s) 1-7 of Norris et al. ‘433 claim(s) a wind direction indicator (10 in Fig. 2) comprising: a housing (3-7 in Fig. 2), a smoke generator (32 in Fig. 2); a switch mounted on an inclined portion (13 in Fig. 2); a pocket positioned within the housing (31 in Fig. 2); one or more lights mounted on the housing (14 in Fig. 2); a cutout provided on the front portion of the housing for viewing a level of liquid (16 in Fig. 1); a liquid impregnated within a fibrous mass (22 in Fig. 2); and including a battery (28 in Fig. 2).
	Independent Claim(s) 1 and 6 of Norris et al. ‘433 do(es) not disclose a SD card reader located within the housing.
	Flood et al. teach(es) an indicator that comprises a SD card reader located within the housing (74 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Norris et al. ‘433, with the teachings of Flood et al., for the purpose of allowing for storage of information of activity of the indicator.

Claim(s) 1-4 and 6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-3 of U.S. Patent No. 10,267,821 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  The limitations as stated in Claim(s) 1-4 and 6 of this application are already indicated in the combination of Claim(s) 1-3 of U.S. Patent No. 10,267,821 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  

	Claim(s) 1-3 of Norris et al. ‘821 claim(s) a wind direction indicator (10 in Fig. 2) comprising: a housing (3-7 in Fig. 2), a smoke generator (32 in Fig. 2); a switch mounted on an inclined portion (13 in Fig. 2); a pocket positioned within the housing (31 in Fig. 2); one or more lights mounted on the housing (14 in Fig. 2); a liquid impregnated within a fibrous mass (22 in Fig. 2).
	Independent Claim(s) 1 of Norris et al. ‘821 do(es) not disclose a SD card reader located within the housing.
	Flood et al. teach(es) an indicator that comprises a SD card reader located within the housing (74 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Norris et al. ‘821, with the teachings of Flood et al., for the purpose of allowing for storage of information of activity of the indicator.

Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-5 of U.S. Patent No. 10,697,993 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  The limitations as stated in Claim(s) 1-7 of this application are already indicated in the combination of Claim(s) 1-5 of U.S. Patent No. 10,697,993 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  
	Claim(s) 1-5 of Norris et al. ‘993 claim(s) a wind direction indicator (10 in Fig. 2) comprising: a housing (3-7 in Fig. 2), a smoke generator (32 in Fig. 2); a switch mounted on an inclined portion (13 in Fig. 2); a pocket positioned within the housing (31 in Fig. 2); one or more lights mounted on the housing (14 in Fig. 2); a liquid impregnated within a fibrous mass (22 in Fig. 2); and including a battery (28 in Fig. 2).
	Independent Claim(s) 1 of Norris et al. ‘993 do(es) not disclose a SD card reader located within the housing.
	Flood et al. teach(es) an indicator that comprises a SD card reader located within the housing (74 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Norris et al. ‘993, with the teachings of Flood et al., for the purpose of allowing for storage of information of activity of the indicator.

Claim(s) 1-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 8 of U.S. Patent No. 10,697,993 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  The limitations as stated in Claim(s) 1-6 of this application are already indicated in the combination of Claim(s) 8 of U.S. Patent No. 10,697,993 B2 (Norris et al.) in view of U.S. Patent No. 10,638,768 B2 (Flood et al.).  
	Claim(s) 8 of Norris et al. ‘993 claim(s) a wind direction indicator (10 in Fig. 2) comprising: a housing (3-7 in Fig. 2), a smoke generator (32 in Fig. 2); a switch mounted on an inclined portion (13 in Fig. 2); a pocket positioned within the housing (31 in Fig. 2); one or more lights mounted on the housing (14 in Fig. 2); a liquid impregnated within a fibrous mass (22 in Fig. 2); and including a battery (28 in Fig. 2).
	Independent Claim(s) 8 of Norris et al. ‘993 do(es) not disclose a SD card reader located within the housing.
	Flood et al. teach(es) an indicator that comprises a SD card reader located within the housing (74 in Fig. 1).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Norris et al. ‘993, with the teachings of Flood et al., for the purpose of allowing for storage of information of activity of the indicator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to indicators: Akar (US 2018/0275109 A1); Wynalda, Jr. (US 2018/0206478 A1); Aronie et al. (US 6,421,502 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TC/
29 June 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861